Citation Nr: 1545178	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-45 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for lumbar sprain.

2.  Entitlement to an increased rating for right shoulder tendonitis status post surgery greater than 10 percent for the period prior to July 27, 2009, greater than 10 percent from February 1, 2010, to March 5, 2015, and greater than 20 percent from March 5, 2015.

3.  Entitlement to a compensable rating for residuals of fracture, second metatarsal, right foot.

4.  Entitlement to a compensable rating for bilateral angle fractures of the mandible.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from February 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Houston, Texas, respectively.

As to the Veteran's right shoulder claim, in multiple rating decisions the Veteran has been awarded a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, from July 27, 2009 to February 1, 2010, for convalescence following right shoulder surgery.  As this award represents a complete grant of benefits for that time period, the claim has been limited to the time period noted on the title page.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the proceeding has been associated with the Veteran's Virtual VA electronic claims file.  

The Veteran's claims were remanded by the Board in December 2014 for additional development.  The requested development having been completed, the matter again is before the Board.

In addition to the issues listed above, the December 2014 remand included the issue of entitlement to service connection for a neck / upper back disability.  Thereafter, a May 2015 rating decision by the Appeals Management Center (AMC) granted entitlement to service connection for degenerative changes at C-2 and C-3.  This decision was a complete grant of benefits with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.  In addition, the May 2015 rating decision granted an increased rating for the Veteran's right shoulder tendonitis to 20 percent, effective March 5, 2015.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

As discussed in the Board's December 2014 remand, the issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, and entitlement to service connection for migraine headaches, both claimed as secondary to the Veteran's service-connected disabilities, have been raised by the record during the October 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As these issues still have not been recognized or adjudicated by the RO, they again are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disorders are manifested by daily back pain, limitation of motion and tenderness, but do not result in limitation of forward flexion of the lumbosacral spine to 60 degrees or less; a combined range of motion of 120 degrees or less; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes requiring bedrest and treatment by a physician.  There is no associated neurological impairment. 

2.  Affording the Veteran the benefit of the doubt, for the entire appellate time period his right shoulder disability has been manifested by frequent episodes of dislocation with guarding of all arm movements; and pain limiting motion from the 100s of degrees, but not to the level of the shoulder.

3.  The Veteran's residuals of fracture, second metatarsal, right foot, are manifested by inconsistent reports of needle-like right foot pain, with objective evidence of tenderness on palpation.

4.  The Veteran's residuals of bilateral angle fractures of the mandible have been manifested by a slight bilateral joint pop, but no worse than slight displacement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for lumbar strain have not been met for any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  The criteria for a disability rating of 30 percent, but no greater, for right shoulder tendonitis status post surgery have been met for the entire appellate period prior to July 27, 2009, and from February 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5202 (2015).

3.  The criteria for a compensable disability rating for residuals of fracture, second metatarsal, right foot, have not been met for any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5283 (2015).

4.  The criteria for a compensable rating for residuals of bilateral angle fractures of the mandible have not been met for any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.150, DC 9904 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VCAA letters dated in July 2008, July 2009, January 2015, and March 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised of the information and evidence necessary to substantiate his claims and the allocation of responsibilities between himself and VA.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  

The RO provided the Veteran numerous VA and QTC contract examinations for his increased rating claims, most recently in March 2015.  Read in total, the VA examination reports are thorough and supported by outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back, right shoulder, right foot, and mandible disabilities.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the association of VA treatment records, the March 2015 VA examinations, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath,  1 Vet. App. at 589.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

Lumbar Spine

The Veteran's low back disability is rated under DC 5242, for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242 (2015).  He alleges his low back disability is more severe than currently rated.  

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Also, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

Prior to the Veteran filing his increased rating claim, an April 2007 EMG scan of the lower extremities resulted in an impression of dorsal rami irritation of the L5-S1 nerve root bilaterally.  A September 2007 private record included complaints of low back pain with radiation of pain to both buttocks and to the right leg.  He denied numbness or tingling.  On examination, there was significant muscle spasm of the paraspinals.  Straight leg raise testing was negative bilaterally, as was motor, sensory, and reflex testing.  His gait was normal.

In July 2008, the Veteran reported lower back pain that had increased in the past year that he rated as 7 to 8 out of 10.  There was radiation of pain down the right leg to the mid-back calf.  On examination, straight leg raise testing was positive at 60 degrees on the right.

The Veteran was afforded a QTC contract examination in August 2008.  The Veteran reported pain that was 7 out of 10 and radiated down the back, as well as stiffness, weakness, and numbness.  He was unable to stand, sit, or walk for very long.  On examination, posture and gait were normal.  On examination, the Veteran had normal ranges of motion in all spheres, with pain at the endpoint of forward flexion, extension, and right and left lateral rotation.  Range of motion was unchanged with repetitive use testing and was not further limited by fatigue, weakness, lack of endurance, or incoordination.  Reflexes and sensation were normal.  X-rays of the lumbar spine were within normal limits.

In October 2009, the Veteran slipped on some wet tile and experienced severe back pain that was rated as 8 out of 10.  In June 2010, the Veteran had lower extremity muscle strength that was 5 out of 5 bilaterally and lumbar spine tenderness and pain with forward flexion.  In July 2010, the Veteran reported worsening of his back pain over the previous month.  He described the pain as achy and rated it as 7 out of 10.  The pain worsened when taking stairs and during intercourse.  The pain radiated into the tail bone.   

An August 2010 MRI of the lumbar spine showed a 1 to 2 mm disc protrusion at L5-S1 and a 2 mm disc protrusion at L4-L5, but otherwise normal findings. 

An August 2012 MRI of the lumbar spine showed a 1 to 2 mm disc bulge at L5-S1, but was otherwise normal.

The records indicate ongoing treatment for the spine, with treatment that included physical therapy, chiropractic care, and facet injections.

In March 2014, the Veteran indicated that weather changes made his back pain flare-up.  

The Veteran was afforded a VA examination in March 2014.  The examiner noted diagnoses of lumbosacral strain and degenerative arthritis of the spine.  The Veteran was a letter carrier for the US Postal Service.  He was able to drive and walk to perform his job duties.  He had morning pain and stiffness and was unable to perform home-based assist activities like before, such as: playing sports, cleaning, and working on his hand / knees in the garage.  His back pain was aggravated by bending, lifting, twisting, prolonged sitting or standing, carrying loads over 30 pounds, and lifting-reaching with small loads while rotating with outstretched arms.  He used no assistive devices.  There was no loss of bladder or bowel control.  The Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  

On examination, range of motion testing showed forward flexion to 80 degrees, with pain onset at 80 degrees; extension to 30 degrees or greater, with pain onset at 30 degrees or greater; right lateral flexion was to 25 degrees, with pain onset at 25 degrees; and left lateral flexion and right and left lateral rotation were to 30 degrees, with pain onset at 30 degrees or greater.  Following repetitive motion, ranges of motion were unaffected.  There was no functional loss / impairment due to the back.  There was paraspinal muscle tenderness with palpation over the mid-thoracolumbar spine.  There were no muscle spasms or guarding evident.  Muscle strength testing of the bilateral lower extremities was 5 out of 5 (normal), without muscle atrophy.  Lower extremity reflexes and sensation were normal.  Straight leg testing was negative and the Veteran denied radicular pain and other signs or symptoms of radiculopathy.  There was no objective evidence of radiculopathy.  The spine was not ankylosed.  The Veteran did not have intervertebral disc syndrome (IVDS).  X-rays did not show evidence of arthritis or vertebral fracture.  

An April 2014 VA treatment record included the Veteran's complaints of back pain that was 7 to 8 out of 10.  An April 2014 letter from the Veteran's private physician indicated that the Veteran was being treated for right shoulder and lumbosacral spine pain.  These problems were exacerbated by physical activity, especially at work, which appeared to be making the conditions worse.

The Veteran was afforded a VA examination for his low back in March 2015.  The examiner noted a diagnosis of lumbar strain.  The Veteran reported constant pain, but denied radiation of pain down his legs.  The Veteran denied flare-ups of pain that impacted the function of the back.  On examination, range of motion testing showed forward flexion to 80 degrees, with pain onset at 80 degrees; extension to 25 degrees, with pain onset at 25 degrees; right and left lateral flexion to 30 degrees or greater and without objective evidence of pain; and right and left lateral rotation to 30 degrees or greater, with pain onset at 30 degrees or greater.  Range of motion was not affected by repetitive use testing.  There was functional loss and/or impairment due to less movement than normal and pain on movement, but neither pain, weakness, fatigability, nor incoordination limited his functional ability during flare-ups.  There was pain on palpation, but no guarding or muscle spasms.  Muscle strength of the bilateral lower extremities was wholly normal and there was no evidence of muscle atrophy.  The Veteran had normal lower extremity reflexes bilaterally and sensation in the lower extremities also was normal.  Straight leg raising test was negative bilaterally.  The Veteran did not have radicular pain or other signs or symptoms of radiculopathy.  There were no other neurologic abnormalities and the Veteran did not have intervertebral disc syndrome (IVDS).  He did not use any assistive devices for the back.  X-rays did not show arthritis or vertebral fracture of the spine.  

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 10 percent under any of the spine DCs.

The Veteran's limitation of motion does not warrant a rating greater than 10 percent because flexion is not limited to less than 60 degrees, the combined range of motion of the thoracolumbar spine is not 120 degrees or less, and there is not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board recognizes that there are multiple reports of muscle spasm prior to the appellate time period and for a period thereafter; however, the record has consistently found the Veteran to have normal posture.  There is no evidence of abnormal spinal contour. 

Similarly, the Veteran is not entitled to a greater rating under any other DC.  The Veteran does not have IVDS and, even if the Board were to presume that he had, there is no evidence to indicate that his low back disability has resulted in medical professional-prescribed bed rest of more than 2 weeks for any 12 month period on appeal.  As such, a higher rating under DC 5243 is not warranted.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  In this case, the Veteran has been diagnosed with degenerative arthritis of the spine, but nevertheless a separate rating under DC 5003 is not warranted.  The Veteran's 10 percent rating under DC 5242, as discussed above, is based on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2015) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, tropic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2015).  In this case, the Veteran has made inconsistent statements about radiating pain down his lower extremities.  In addition, prior to the appellate time period, an April 2007 EMG/NVC scan of the lower extremities resulted in an impression of dorsal rami irritation of the L5-S1 nerve root bilaterally.  That said, during the appellate timeframe numerous examiners have found no evidence of radiculopathy into the lower extremities and, indeed, the Veteran denied such symptoms on multiple occasions.  Thus, the only evidence during the appellate time frame (as the April 2007 EMG/NVC scan occurred more than one year prior to the Veteran's claim for increase) is the Veteran's conflicting statements regarding lower extremity symptoms.  In light of the conflicting statements by the Veteran and the consistent medical evidence finding that there was no objective evidence of right or left lower extremity radiculopathy or other neurological diagnosis attributable to the Veteran's low back disabilities, the Board finds the preponderance of the evidence is against finding the existence of right or left lower extremity neurological disability for which a separate rating is warranted.    

In addition, as noted above, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Board notes that the Veteran has consistently denied bowel or bladder problems.  As such, a separate rating for the foregoing is not warranted.    

The Board also recognizes that the Veteran has reported increased back pain during intercourse.  To the extent that the Veteran is attempting to attribute such symptoms to sexual dysfunction, the Board concludes that absent evidence of medical training the Veteran is not competent to attribute any sexual performance problems to his service-connected low back disability, given the complex nature of such a diagnosis and the other potential etiologies of performance problems, including the Veteran's non service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the medical evidence of record has not linked any sexual problems with the Veteran's service-connected low back disability.  Consequently, the Board finds that the preponderance of the evidence is against granting a separate rating based on sexual performance problems, to the extent that such exist.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Repetitive motion testing has not indicated additional functional loss.  The Veteran retains full muscle strength without atrophy, demonstrating that he clearly is able to use the back in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40  (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  The Board is sympathetic to reports from the Veteran regarding difficulty with certain activities of daily living and especially so in regards to difficulties in picking up or playing with his children; however, as discussed, the problems associated with painful motion have been considered and compensated in the current 10 percent rating.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected lumbar spine disability greater than the currently assigned 10 percent for any point during the appellate time period.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.  

Right Shoulder

Historically, the Veteran's service-connected right shoulder disability has been rated under DC 5203, for impairment of the clavicle or scapula.  However, review of the pertinent medical and lay evidence indicates that the Veteran's service-connected right shoulder disability is more appropriately evaluated under DC 5202, for impairment of the humerus.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  As will be discussed in greater detail below, a 20 percent rating is the maximum permitted under DC 5203.  Moreover, the Veteran's right shoulder dislocations and associated problems are due to scapulohumeral joint issues and, as such, are appropriately rated under DC 5202.  The Veteran claims that his current disability ratings do not accurately reflect the severity of the condition of his right shoulder.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

DC 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  DC 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

In September 2007, the Veteran complained of a 2 month history of shoulder pain that radiated down the arm and increased with movement.  It was aggravated by sleeping on his right side.  There were recurrent dislocations, tingling, and numbness.

A March 2008 MRI showed advanced tendinosis / tendonitis involving the periphery of the supraspinatus tendon and a partial thickness tear, and mild compromise / impingement of the subacromial space.  The Veteran initially was treated with steroid injections until he could clear his work schedule to the point that he could schedule surgery.  A March 2008 letter from a private physician noted forward flexion to 180 degrees and abduction to 140 degrees.  There was positive impingement, Speed's, apprehension, and Hawkins tests.  The Veteran's shoulder subluxed anteriorly quite readily and there was weakness in forward flexion and abduction.  The letter also noted that the Veteran had dislocated his shoulder on multiple occasions.  March 2008 private treatment record indicated that right shoulder abduction was painful past 120 degrees.  There was diminished supraspinatus strength and overall diminished functioning due to pain.

In July 2008, the Veteran reached out to prevent his child from falling and dislocated his right shoulder.  He was able to "pop" it back in, but it remained sore with good range of motion.  Sensation was intact in the arm and hand and his grip was full.  

The Veteran was afforded a QTC contract examination in August 2008.  He reported weakness, stiffness, swelling, giving way, and lack of endurance.  There was no associated heat, redness, locking, fatigability, or dislocation.  The Veteran had constant pain that he rated as 8 out of 10.  He reported that his functional impairments were decreased range of motion and an inability to throw objects.  There was tenderness, but no edema, effusion, weakness, redness, heat, or guarding of movement.  Range of motion testing showed flexion to 180 degrees, abduction to 160 degrees, and external and internal rotation to 90 degrees.  Joint function was additionally limited on repetitive use based on pain and lack of endurance, with pain being the major functional impact, but they did not result in decreased range of motion.

In February 2009, the Veteran had right shoulder range of motion in the 100s of degrees, with pain and tenderness.  In March 2009, the Veteran reported pain with overhead motion and that he hesitated to engage in overhead activities due to pain and dislocation.  On examination, there was atrophy of the shoulder girdle and tenderness to palpation.  He tested positive for impingement and he was tender to palpation of the anterior shoulder and sub-acromial region.  Range of motion was full, but with hesitation.  Hawkins, empty can, speed, and apprehension testing were positive.  The assessment was right shoulder rotator cuff tear and instability.  An April 2009 MRI showed fraying along the anteroinferior aspect of the labrum 7 through 10 o'clock location with partial thickness tear supraspinatus tendon anteriorly extending into the distal muscle fibers.  In May 2009, the Veteran reported a fall on his outstretched right arm in February 2009.  On testing, active range of motion was within functional limits.  A July 2009 VA treatment record noted a 5-year history of right shoulder dislocation.

A July 2009 letter from a union steward at the Veteran's work location discussed the Veteran's numerous reports of pain in his shoulder.  A letter from a co-worker indicated that he would have to cover the Veteran's mail delivery route on occasion due to the Veteran's right shoulder problems and had personally witnessed a right shoulder dislocation on one occasion.  A July 2009 letter from a pastor stated that the Veteran had complained of shoulder problems and that it limited his activities with children.  Another July 2009 letter writer noted that she had witness his right shoulder dislocate at least several times per year.  The pain also affected his sleep and the pain and danger of dislocation prevented him from fishing, swimming, football, basketball, tennis, baseball, and even bowling.  He was unable to reach out and pick up his 2 and 4 year-old children.

On July 27, 2009, the Veteran underwent a right shoulder scope, anterior capsular shift, rotator interval closure, and an open right humeral head resurfacing.  (As noted above, the Veteran is in receipt of a temporary total disability rating for the period from July 26, 2009 (when the Veteran entered the hospital), to February 1, 2010, for convalescence following the surgery.  As such, consideration of the medical records from this period would serve no useful purpose.)  

Following the July 2009 surgery, the Veteran initially did well, but in September 2010 he reinjured the shoulder while pushing a small box onto his truck with a waist-level, back-handed maneuver.  After the injury, he had weakness in the arm and hand.  X-rays showed a possible new hairline fracture.  In December 2010, he denied neurologic deficits or shooting pain.  His current pain was 2 out of 10.

An August 2012 CT scan of the right shoulder showed stable surgical hardware and mild subacromial stenosis with impingement, but no joint narrowing, spurring, or degenerative joint disease.

The Veteran was afforded a VA examination in March 2014.  The diagnosis was a right Bankart repair, status post - stable.  The Veteran was right-hand dominant.  He denied flare-ups of right shoulder pain.  On range of motion testing, flexion and abduction both were to 120 degrees, with pain onset at 120 degrees.  Range of motion was unchanged after repetitive motion testing.  There was functional loss / impairment of the shoulder and arm, as manifested by less movement than normal, weakened movement, incoordination, and pain.  There was guarding of the right shoulder.  Muscle strength was 5 out of 5 in the right shoulder abductors and flexors.  There was not ankylosis.  Hawkin's impingement test and lift-off subscapularis test were positive.  There was a history of mechanical symptoms (clicking, catching, etc.) and recurrent dislocation, which were frequent and involved guarding of all arm movements.  The Veteran reported continued grinding of the joint.  The right shoulder problems did not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays did not show right shoulder arthritis.  The Veteran's right shoulder disability did not impact his ability to work.  

An April 2014 letter from the Veteran's private physician indicated that the Veteran was being treated for right shoulder and lumbosacral spine pain.  These problems were exacerbated by physical activity, especially at work, which appeared to be making the conditions worse.

The Veteran was afforded a VA examination for the right shoulder in March 2015.  The examiner noted diagnoses of right rotator cuff tendonitis and right rotator cuff tear.  The Veteran described how he had undergone arthroscopic surgery on the right shoulder in January 2009 and that that his shoulder bothered him all the time.  On examination, right shoulder range of motion testing showed flexion to 120 degrees, abduction to 120 degrees, and external and internal rotation to 70 degrees.  After repetitive use testing, there was no change in range of motion.  There was noted pain on movement and palpation of the joint.  There was noted to be less movement than normal, as well as weakened movement.  Flexion and abduction muscles were found to have strength of 4 out of 5, but there was no noted atrophy.  There was no ankylosis.  Hawkin's impingement test, empty-can test, external rotation / infraspinatus strength test, and lift-off subscapularis test all were positive.  There was a noted history of shoulder instability, with frequent episodes of dislocation.  Crank apprehension and location test, as well as cross body adduction tests were positive.  There was no malunion of the shoulder joint.  The residuals of the Veteran's January 2009 arthroscopic surgery were pain on movement and decreased range of motion.  The Veteran had a residual surgical scar of 1 cm by 1 cm.  The Veteran did not use an assistive device with respect to the right shoulder.  X-rays did not show arthritis of the joint.  There was evidence of crepitus.  The examiner found that the Veteran's right shoulder condition did not impact his ability to perform any type of occupational tasks.
In light of the evidence of record, the Board concludes that the evidence of record shows a right shoulder disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating under DC 5202 for the entire appellate time period, that is, prior to July 27, 2009, and from February 1, 2010.  See 38 C.F.R. § 4.7 (2015).  This code is the most favorable to the Veteran as it rates other impairment of the humerus and specifically contemplates the Veteran's symptoms.  

The Veteran has reported that he is right-hand dominant.  As noted above, DC 5202 provides for a 30 percent rating for recurrent dislocation of the scapulohumeral joint in the dominant extremity, with frequent episodes and guarding of all arm movements.  Prior to his July 2009 surgery, the evidence of record clearly demonstrates a history of regular dislocations of the scapulohumeral joint.  A March 2008 private physician's letter indicted that the Veteran's right shoulder readily subluxed anteriorly.  A February 2009 treatment record discussed how the Veteran was hesitant to engage in certain overhead activities and there was hesitation on range of motion testing.  The Board equates such symptoms to guarding.  The Board acknowledges that these reported symptoms do not specifically denote guarding of all shoulder movements; however, the subsequent March 2014 and March 2015 VA examinations found a history of frequent episodes of recurrent dislocation and, significantly, the March 2014 VA examination report specifically stated that the guarding was of all arm movements.  (The March 2015 report did not specify whether the guarding was only at shoulder level or of all arm movements.)  These reports did not express the date of onset (or cessation, if applicable) of such dislocations; as such the Board will afford the Veteran the benefit of the doubt and presume that the frequent dislocations with guarding of all arm movement have been present throughout the appellate time period, both pre- and post-surgery.  The Veteran's testimony during the October 2014 Board hearing suggests that the dislocations may have improved or stopped following the July 2009 surgery, as he spoke about regularly feeling that his shoulder was going to dislocate, rather than actual dislocations.  Again, however, given the ambiguous findings of the March 2014 and March 2015 VA examination reports, the Board will afford the Veteran the benefit of the doubt and presume that his symptomatology has remained consistent throughout the appellate time period.  
The Board finds that a rating higher than 30 percent under DC 5202 is not warranted for any period on appeal.  The Veteran does not have loss of the head of the humerus, nonunion of the humerus, or fibrous union of the humerus.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, no higher or separate rating under a different DC can be applied.

Alternate diagnostic codes have been considered.  Notably, the only DCs for the shoulder found in 38 C.F.R. § 4.71a allowing for a greater rating than 30 percent for the shoulder are found in DCs 5200 and 5201.  As to granting a higher or separate rating under DC 5200, there has been no finding of scapulohumeral ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the medical evidence of record has repeatedly documented that the Veteran's right shoulder is not ankylosed and he retains range of motion to more than 60 degrees.  As such, the Board concludes that a higher or separate rating is not warranted under DC 5200.

Under DC 5201, which rates based on limitation of motion, the Veteran would have to demonstrate right shoulder range of motion that was limited to 25 degrees from his side.  The Veteran's range of motion has been consistently in the 100s of degrees and, as such, a higher rating under DC 5201 is not warranted.  As to granting a separate rating, the Veteran's reported problems with range of motion has been with overhead activities, which is borne out by range of motion testing that has consistently found ranges of flexion and abduction in the 100s of degrees (and up to full range of motion), typically with pain onset around 120 degrees.  As the Veteran's range of motion is not limited to the shoulder level or below, a separate rating under DC 5201 is not warranted.  Furthermore, as the Veteran's rating under DC 5202 contemplates guarding of all arm movements, a separate rating based on limitation of motion would essentially doubly compensate the Veteran for the same symptomatology, i.e., decreased ability to move his arm.  This would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.

The Veteran's x-rays do not show right shoulder arthritis.  As such, a separate rating for arthritis under DCs 5003 or 5010 is not warranted.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).  

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  See 38 C.F.R. § 4.124a, DCs 8510, 8511, 8610, 8611, 8710, 8711 (2015).  In this case, there are intermittent reports of numbness and tingling in the extremities; however, despite consideration of these lay reports there has been no finding of neuropathy, radiculopathy, or other neurological problems attributed to the Veteran's right shoulder disability.  The Board finds the Veteran's lay reports of such symptoms inadequate to warrant a separate rating for neuropathy in light of the medical evidence of record.  As such, further consideration of neurological manifestations is not warranted at this time. 

Finally, the Board has considered the Veteran's scar associated with his right shoulder surgery.  The medical evidence indicates that the scar is 1 cm by 1 cm.  A scar of this size on the shoulder would not warrant a compensable rating.  The record does not otherwise indicate that the right shoulder surgical scar is painful, unstable, or would otherwise meet the criteria for a compensable rating under the applicable DCs.  See 38 C.F.R. § 4.118, DCs 7800 through 7805 (2015).

This rating is intended to compensate the Veteran for any functional limitation experienced as a result of the right shoulder problems not contemplated in DC 5202, specifically, the pain, weakness, and other problems experienced after repetitive motion or in the course of everyday life.  The Board acknowledges the Veteran's reports that although he can perform the arm and shoulder movements required during a testing session, in real life his right shoulder activities are more limited.  As noted above, the 30 percent rating assigned is an effort to compensate the Veteran for all problems reported, whether or not noted on objective medical testing.  As objective testing has not shown functional loss denoting a condition more severe than the 30 percent rating assigned herein and the Veteran's lay reports are consistent with the assignment of a 30 percent rating, further consideration of the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are unnecessary. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's right shoulder disability for any period on appeal.

Right Foot

The Veteran's right foot disability is rated noncompensably under DC 5283, for malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283 (2015).  The Veteran claims that his current disability rating does not accurately reflect the severity of the condition of his right foot.

Under DC 5283, a 10 percent rating is warranted for moderate symptoms; a 20 percent rating is warranted for moderately severe symptoms; a 30 percent rating is warranted for severe symptoms, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5283.  The words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities; the Board must evaluate all of the evidence to make equitable and just decisions.  38 C.F.R. § 4.6 (2015).

The Veteran was afforded a QTC contract examination in August 2008.  The Veteran reported pain in the top of his foot that occurred four times per day and lasted for two hours.  The pain was rated as 5 out of 10.  He experienced the pain with prolonged walking and other physical activity.  At rest, there was stiffness, but no pain, weakness, swelling, or fatigue.  Standing or walking resulted in pain and weakness.  He received no treatment for the right foot.  On examination, the Veteran's gait was normal.  His right ankle had full range of motion and was without functional limitation.  There was no indication of a malunion of the os calcis.
The Veteran was afforded a VA examination in March 2014.  The examiner noted a diagnosis of symptoms of stress fracture mid-shaft right foot, second metatarsal.  The Veteran was a letter carrier for the US Postal Service.  He was able to drive and walk to perform his job duties.  The Veteran denied pain in the right foot.  He did not use any assistive devices for the feet and there were no other pertinent physical findings.  

During his October 2014 Board hearing, the Veteran stated that he experienced foot pain that felt like a needle coming up through his foot.  The needle-like pain occurred several times per day and otherwise he experienced general pain in the joint.  He also would soak his feet two to three times per week after work.  

The Veteran was afforded a VA examination for his right foot in March 2015.  The examiner noted review of the claims file.  The examiner noted a diagnosis of right foot disability / fracture - resolved.  The Veteran indicated that his foot was doing fine and that he was able to walk on it 8 hours a day for work.  The Veteran denied pain in the right foot.  He also denied flare-ups impacting the function of the foot.  There was no reported functional loss or functional impairment of the foot.  There was no pain on manipulation of the foot.  There was no evidence of swelling on use.  The history of fractured second metatarsal of the right foot did not compromise weight bearing and did not require arch supports, custom orthotics, or other modifications.  On examination, there was objective evidence of pain, but it did not contribute to functional loss.  No other right foot symptoms contributed to functional loss, including pain, weakness, fatigability, or incoordination.  He did not use any assistive devices for the right foot.  Functional impairment did not result in a situation where the Veteran would be better served by amputation of the foot with prosthesis.  X-rays did not show arthritis of the right foot.  Finally, the right foot disability did not affect the Veteran's ability to work.

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a compensable for the Veteran's right foot disability under any DC.

As noted above, the Veteran has made inconsistent reports of right foot pain.  During his QTC examination and Board hearing he reported intermittent needle-like pain in the foot.  By contrast, during his VA examinations he denied any ongoing pain the right foot.  Irrespective of whether the Veteran experiences intermittent right foot pain, the Board concludes that his right foot symptomatology does not more closely approximate a moderate foot disability, such that a compensable rating could be afforded under DCs 5283 or 5284.  The Veteran acknowledged during his March 2015 VA examination that he was able to work his entire 8-hour shift and denied any flare-ups of pain.  The only objective evidence of problems has been pain on palpation.  In light of the Veteran's inconsistent reports of ongoing right foot pain and his acknowledgement that he is able to complete his 8-hour work shift without functional loss due to his right foot symptoms, the Board concludes that a compensable rating is not warranted.

The Board also concludes that a compensable rating is not warranted under any other DC.  In that regard, a compensable rating would not be warranted under DCs 5003 or 5010 for degenerative or traumatic arthritis because the Veteran does not have arthritis in the right foot.  In addition, the Veteran is not shown to have flatfoot (DC 5276), weakfoot (DC 5277), clawfoot (DC 5278), Morton's disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), or hammer toe (DC 5282).  

As noted previously, additional factors that could provide a basis for an increase have also been considered; however, the evidence does not show that the Veteran has functional loss due to the right foot.  38 C.F.R. §§4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board has considered the Veteran's inconsistent reports of pain, but there is no evidence of symptomatology resulting in functional loss comparable to a moderately severe disability picture.  As noted above, the March 2015 VA examiner specifically found that the Veteran's right foot disability did not cause any functional loss.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's right foot disability at any point during the appellate time period.  Hart, 21 Vet. App. at 505.

Mandible

The Veteran's mandible disability is rated noncompensably under DC 9904, for malunion of the mandible.  38 C.F.R. § 4.150, DC 9904 (2015).  The Veteran claims that his current disability rating does not accurately reflect the severity of the condition of his mandible / jaw disability.

Under DC 9904, a noncompensable rating is assigned for slight displacement.  A 10 percent rating is warranted for moderate displacement.  A 20 percent rating is warranted for severe displacement.  The note to DC 9904 states that the ratings are dependent upon the degree of motion and relative loss of masticatory function.

In July 2008, the Veteran reported that it hurt when he chewed.

The Veteran was afforded a QTC examination in August 2008.  He reported breaking his jaw in two places during service.  His jaw was wired shut, which caused damage to some of the teeth.  There was some jaw pain with opening too wide or when chewing.  On examination, the mandible, maxilla, ramus, and palates were within normal limits.  Inter-incisal motion of the temporomandibular joint was more than 40mm with range of right and left lateral excursion of more than 4mm.  There was a slight bilateral joint pop.  Examination of the teeth showed malocclusion consisting of severe crowding and crossbite affecting teeth numbers 7 and 21.  

The Veteran was afforded a VA examination in May 2014.  The Veteran's diagnoses were subluxation and bruxism.  The Veteran reported fracturing his jaw in service in 1995.  His jaws were wired together for 6 weeks and the wires "dug into his teeth" causing decay at the gum line.  He also developed popping of his temporomandibular joints.  He had not received any treatment for the problems since discharge from service.  Chewing caused the jaw to "pop" but did not result in significant pain.  He had no history of his jaw locking open or closed and he had no problems eating.  The Veteran did not report flare-ups impacting the function of the temporomandibular joint.  Range of motion for lateral excursion was greater than 4 mm, with no objective evidence of painful motion; range of motion for opening the mouth was greater than 40 mm, without objective evidence of painful motion.  There was localized tenderness of the joint on palpation on the right, but no clicking or crepitation of the joint.  X-rays showed no degenerative or traumatic arthritis of the joint and the temporomandibular joint condition did not impact the Veteran's ability to work.

The Veteran was afforded a VA examination for his mandible fracture disability in March 2015.  The examiner noted a history of a fracture of the mandible.  X-rays did not show any evidence of visible retention hardware from having his jaw wired shut.  The Veteran believed that the jaw was not set back together correctly and felt that it caused some "snappin[g] in his jaw."  He felt that his teeth did not meet right and got headaches occasionally from chewing and eating.  He also felt the wire was placed along the gingival margin of his teeth and caused grooves that caused decay.  The Veteran had not sought treatment for the problems with VA.  The examiner noted that there was no anatomical loss or bony injury to the mandible, maxilla, mouth, lips, tongue, or any teeth.  The Veteran had not been diagnosed with osteomyelitis or osteoradionecrosis of the mandible.  There was no malignant neoplasm.  X-rays were normal.  The Veteran's temporomandibular joint was checked and there was no clicking, popping, or deviation noted.  Range of motion was over 5 cm for vertical opening and over 10 mm for lateral movements.  The Veteran did not visibly exhibit any pain in any movements.  He stated that he felt uncomfortable after the tenth time opening for vertical range of motion measurements.

Based on the above lay and medical evidence, the Board finds that through the entire appeal period the Veteran's service-connected residuals of a fractured mandible have been manifest by no more than slight displacement.  The Veteran contends that his mouth does not close straight up and down, but that the jaw must be manipulated to fit correctly together.  The Board has considered the Veteran's contentions, but the medical evidence of record indicates that there is no noted displacement.  Given the technical nature of such a determination, the Board affords far greater weight to the medical evidence of record.  As such, a compensable rating under DC 9904 is not warranted.   

The Board has considered whether a higher rating may be warranted under a different DC.  There is no loss of substance of the maxilla, mandible, ramus, condyloid process, coronoid process, hard palate, or teeth and no evidence of osteomyelitis or osteoradionecrosis (DCs 9900 - 9902, 9906 - 9916).  As such, the Board finds that the other diagnostic codes under 38 C.F.R. § 4.150 are not applicable.

The Board acknowledges the Veteran's reports that chewing and otherwise using his mouth on occasion causes headaches.  That said, there is no evidence or indication that the headaches are prostrating in nature, such that a rating under DC 8100 would be warranted.  38 C.F.R. § 4.124a, DC 8100 (2015).  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's mandible / jaw disability at any point during the appellate time period.  Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine, right shoulder, right foot, and mandible disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine, right shoulder, right foot, and mandible disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Veteran's lumbosacral spine disorders are manifested by daily back pain, limitation of motion and tenderness.  These are precisely the types of symptoms contemplated in his current rating under DC 5237.  The Veteran's right shoulder disability has been manifested by frequent episodes of dislocation with guarding of all arm movements; and pain limiting motion from the 100s of degrees, but not to the level of the shoulder.  Again, these are precisely the types of symptoms contemplated in his current rating under DC 5202.  The Veteran's right foot symptoms of inconsistent reports of needle-like right foot pain, with objective evidence of tenderness on palpation are of the type contemplated under DC 5283, but a compensable rating is not warranted in light of the reported symptoms.  Finally, the Veteran's mandible symptoms of a slight bilateral joint pop are contemplated under DC 9904 and, to the extent that they are not, do not rise to the level that they affect functioning to the extent that a compensable rating is warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for the disabilities discussed above and his service-connected neck / upper back disability discussed in the Introduction.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving the right shoulder; however, the objective evidence of record reflects that he retains significant range of motion with minor weakness.  Clearly the Veteran retains the ability to use his right upper extremity in most situations and the Board finds that his limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  The Board acknowledges the April 2014 letter from the Veteran's private physician, which indicated that the Veteran was being treated for right shoulder and lumbosacral spine pain, and that these problems were "exacerbated by physical activity, especially at work," which appeared to be making the conditions worse.  However, the rating schedule is based on the average impairment of earning capacity.  That is to say that a rating for a service-connected disability recognizes that there is some occupational impairment.  That the Veteran's disabilities cause some effect on his work is acknowledged.  In this case, however, that effect is not a total disability based on individual unemployability.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating greater than 10 percent for lumbar sprain is denied.

Entitlement to an increased rating for right shoulder tendonitis status post surgery of 30 percent for the period prior to July 27, 2009, and from February 1, 2010, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a compensable rating for residuals of fracture, second metatarsal, right foot is denied.

Entitlement to a compensable rating for bilateral angle fractures of the mandible is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


